Citation Nr: 0505625	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a left forearm 
injury.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1970 to November 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
decision by the Winston-Salem Department of Veterans Affairs 
(VA) Regional Office (RO), which declined to reopen a claim 
of service connection for residuals of a left forearm injury 
on the ground that no new and material evidence had been 
received.  In the same decision, the RO denied service 
connection for a right leg disorder, and increased the rating 
for a service-connected left knee disability to 10 percent.  
In his notice of disagreement with the July 2002 decision, 
the veteran expressly limited his appeal to the issues of new 
and material evidence to reopen his claim of service 
connection for residuals of a left forearm injury, and 
entitlement to service connection for a right leg disorder.  
In a January 2003 decision, the RO granted service connection 
for a right leg disorder (characterized as residuals of a 
right knee stress fracture), thus satisfying the veteran's 
appeal as to that issue.  Accordingly, the petition to reopen 
a claim of service connection for residuals of a left forearm 
contusion is the only issue before the Board.  In November 
2004, the veteran appeared at a Travel Board hearing at the 
RO before the undersigned.  It was agreed at the hearing that 
the record would be held open in abeyance for ninety days for 
additional evidence to be submitted.  No additional evidence 
was received during the abeyance period.  


FINDINGS OF FACT

1.  An unappealed rating decision in December 1971 denied the 
veteran's claim for service connection for residuals of a 
left forearm injury essentially on the basis that such 
disability was not shown.  

2.  Evidence received since the December 1971 decision either 
duplicates or is cumulative to evidence then of record, or is 
not material as to whether the veteran has left forearm 
disability related to an injury in service; it does not raise 
a reasonable possibility of substantiating the claim.  

CONCLUSION OF LAW

Evidence received since the December 1971 decision is not new 
and material, and the claim of service connection for 
residuals of a left forearm injury may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in April 2002 correspondence from the RO, and in 
a January 2003 statement of the case (SOC).  He was notified 
(in the April 2002 correspondence, in the July 2002 decision, 
and in the SOC) of everything required, and has had ample 
opportunity to respond or supplement the record.  

Regarding content of notice, the January 2003 SOC informed 
the veteran of what the evidence showed, and informed him of 
the controlling law and regulations.  He was advised in the 
April 2002 correspondence, and in the SOC, that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  
Specifically, the correspondence and the SOC informed the 
veteran of the allocation of responsibility in evidentiary 
development, and the April 2002 correspondence expressly 
defined "new and material evidence."  While the veteran was 
not advised verbatim to submit everything he had pertaining 
to his claim, the RO asked him to "submit any other evidence 
which shows that your claimed conditions are related to your 
military service," and he was advised to submit, or provide 
releases for VA to obtain, any pertinent records.  
Essentially, this was equivalent to advising him to submit 
everything pertinent.  Everything submitted to date has been 
accepted for the record and considered.  

VA has obtained all records it could obtain.  And while VA's 
"duty to assist" by arranging for an examination or 
obtaining a medical opinion does not attach until a finally 
denied claim is reopened, here the RO has arranged for an 
examination and a medical opinion regardless.  Development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  Hence, the Board finds it proper to proceed 
with appellate review.  It is not prejudicial to the veteran 
for the Board to do so.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

Background

By an unappealed decision in December 1971, the RO denied 
service connection for residuals of a left forearm injury on 
the basis that such disability was not shown.  The December 
1971 rating decision is the last final decision of record in 
the matter of service connection for residuals of a left 
forearm injury.  

Evidence of record in December 1971 included service medical 
records which show that the veteran sustained a contusion of 
the distal radius on October 15, 1971, when he fell on his 
outstretched hands.  X-rays revealed no fracture.  Treatment 
included left forearm casting.  A clinic record dated two 
weeks later indicates that the cast was removed from the left 
forearm, and the record is negative for further left arm 
disability or limitation of motion.  A November 1971 report 
of medical examination on the veteran's separation from 
service is negative for left forearm disability.  

Evidence received subsequent to the December 1971 decision is 
as follows:  

?	A July 2002 report of VA orthopedic examination which 
was essentially limited to examination of the veteran's 
knees.  The report does not reflect any complaints or 
clinical findings pertaining to the veteran's left 
forearm. 
?	
?	A January 2003 report of VA orthopedic examination, 
showing that the veteran believed he sustained a 
fracture of the distal radius of his left forearm in 
October 1971, and he questioned whether he has residual 
symptoms.  He complained of a weaker grip in the left 
hand as compared to his right hand.  Examination 
revealed that both forearms were similar in appearance, 
with no objective deformity.  There was no tenderness or 
irregularity on palpation over the course of radial and 
ulna from the elbow to the wrist.  The veteran made a 
strong grip with both hands, with his right hand grip a 
fraction stronger than the left hand.  He easily made a 
fist with his left hand, approximating fingers to the 
midcrease of the palm.  The diagnosis was history of 
injury, left forearm (contusion), healed with normal 
examination.  The RO asked the examiner to express an 
opinion on the likelihood of an etiological relationship 
between current left forearm symptoms and the veteran's 
service.  The examiner opined:

I do not feel that there is any residual 
disability left from a contusion, left 
forearm.  There is no relationship.  This 
examiner sees no etiologic relationship 
between the veteran's current knee 
problems and the left forearm.  Whatever 
injury the veteran had to his knees at 
Fort Bragg . . . was in 1970, [a] year 
previous to the [October 1971] fall and 
contusion of left forearm.  

?	A transcript of the November 2004 hearing, during which 
the veteran reiterated his contention that service 
connection is warranted for residuals of a left forearm 
injury because such disability was incurred in service.  
He testified that left forearm symptoms included aching, 
which "keeps me awake several nights a week . . . ."  
He stated that his current left forearm pain is located 
in the same area as the pain he felt after injuring his 
left forearm in October 1971.  The pain he experienced 
in service, however, was "a sharper pain" as compared 
to the current pain, which he described as a dull ache.  
He reported that he self-treated his left forearm pain 
(with Aleve and Tylenol) ever since the left forearm 
injury in October 1971.  



Legal Criteria and Analysis

As noted above, service connection for residuals of a left 
forearm injury was denied by the RO in December 1971.  The 
veteran was properly notified of the decision and of his 
appellate rights, and did not appeal it.  Accordingly, it is 
final.  38 U.S.C.A. § 7105.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  
Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended.  The revised 38 C.F.R. § 
3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the veteran's request to reopen his 
claim for service connection for residuals of a left arm 
injury was received in February 2002, the amended regulation 
applies to this claim.  Under the amended version of 
38 C.F.R. § 3.156(a), "new" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

Regarding materiality, the U.S. Court of Appeals for Veterans 
Claims (the Court) has held that the newly presented evidence 
need not be probative of all the elements required to award 
the claim but that the evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

It is not in dispute that the veteran suffered a contusion to 
his left forearm in service.  As service connection for 
residuals of a left arm injury was previously denied based on 
a finding that residual disability from such injury was not 
shown, for new evidence to be material, it would have to tend 
to show that the veteran does have left forearm disability 
that is a residual of an injury in service.  

Medical evidence reflecting VA orthopedic examinations in 
July 2002 and January 2003 is "new" in that the RO did not 
have it to review when issuing the December 1971 decision.  
However, the July 2002 examination did not address the left 
forearm.  The January 2003 examination noted subjective left 
forearm complaints, but no findings of left forearm pathology 
related to an injury in service.  In fact, the examiner 
expressly stated, "I do not feel that there is any residual 
disability left from a contusion, left forearm.  There is no 
relationship."  Such statement is not probative of the 
veteran's claim; but weighs against it.  

Regarding the veteran's contentions that his current 
subjective left forearm complaints reflect disability that is 
residual from an injury in service, as a layperson, his 
opinions are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

No item of additional competent evidence received subsequent 
to the December 1971 rating decision bears directly and 
substantially upon the specific matter at hand, i.e., whether 
the veteran has current left forearm disability related to an 
injury in service.  Hence, the additional evidence does not 
raise a reasonable possibility of substantiating the claim, 
and is not new and material.  Accordingly, the claim may not 
be reopened.


ORDER

The appeal to reopen a claim of service connection for 
residuals of a left forearm injury (contusion) is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


